DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
2.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 07/17/2009. It is noted, however, that applicant has not filed a certified copy of the JP 2009-169211 application as required by 37 CFR 1.55.
Double Patenting
3.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
		The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,587,379. Although the claims at issue are not identical, they are not patentably distinct from each other because 

Re claim 2 of the instant application, claim 2 of U.S. Patent No. 10,587,379 recites every limitation.
Re claim 3 of the instant application, claim 3 of U.S. Patent No. 10,587,379 recites every limitation.
Re claim 4 of the instant application, claim 4 of U.S. Patent No. 10,587,379 recites every limitation.
Re claim 5 of the instant application, claim 5 of U.S. Patent No. 10,587,379 recites every limitation.
Re claim 6 of the instant application, claim 6 of U.S. Patent No. 10,587,379 recites every limitation.
Re claim 7 of the instant application, claim 7 of U.S. Patent No. 10,587,379 recites every limitation.
Re claim 8 of the instant application, claim 8 of U.S. Patent No. 10,587,379 recites every limitation.
Re claim 9 of the instant application, claim 9 of U.S. Patent No. 10,587,379 recites every limitation.
Re claim 10 of the instant application, claim 10 of U.S. Patent No. 10,587,379 recites every limitation.
Re claim 11 of the instant application, claim 11 of U.S. Patent No. 10,587,379 recites every limitation.

Re claim 13 of the instant application, claim 13 of U.S. Patent No. 10,587,379 recites every limitation.
Re claim 14 of the instant application, claim 14 of U.S. Patent No. 10,587,379 recites every limitation.
Re claim 15 of the instant application, claim 15 of U.S. Patent No. 10,587,379 recites every limitation.
Re claim 16 of the instant application, claim 16 of U.S. Patent No. 10,587,379 recites every limitation.
5.	Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,135,592. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Re claim 1 of the instant application, claim 1 of U.S. Patent No. 10,135,592 recites every limitation.
Re claim 2 of the instant application, claim 2 of U.S. Patent No. 10,135,592 recites every limitation.
Re claim 3 of the instant application, claim 3 of U.S. Patent No. 10,135,592 recites every limitation.
Re claim 4 of the instant application, claim 4 of U.S. Patent No. 10,135,592 recites every limitation.
Re claim 5 of the instant application, claim 5 of U.S. Patent No. 10,135,592 recites every limitation.

Re claim 7 of the instant application, claim 7 of U.S. Patent No. 10,135,592 recites every limitation.
Re claim 8 of the instant application, claim 8 of U.S. Patent No. 10,135,592 recites every limitation.
Re claim 9 of the instant application, claim 9 of U.S. Patent No. 10,135,592 recites every limitation.
Re claim 10 of the instant application, claim 10 of U.S. Patent No. 10,135,592 recites every limitation.
Re claim 11 of the instant application, claim 11 of U.S. Patent No. 10,135,592 recites every limitation.
Re claim 12 of the instant application, claim 12 of U.S. Patent No. 10,135,592 recites every limitation.
Re claim 13 of the instant application, claim 13 of U.S. Patent No. 10,135,592 recites every limitation.
Re claim 14 of the instant application, claim 14 of U.S. Patent No. 10,135,592 recites every limitation.
Re claim 15 of the instant application, claim 15 of U.S. Patent No. 10,135,592 recites every limitation.
Re claim 16 of the instant application, claim 16 of U.S. Patent No. 10,135,592 recites every limitation.
s 1, 3-7, 9, 11-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,929,843. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Re claim 1 of the instant application, claim 7 of U.S. Patent No. 9,929,843 recites every limitation.
Re claim 3 of the instant application, claim 8 of U.S. Patent No. 9,929,843 recites every limitation.
Re claim 4 of the instant application, claim 9 of U.S. Patent No. 9,929,843 recites every limitation.
Re claim 5 of the instant application, claim 10 of U.S. Patent No. 9,929,843 recites every limitation.
Re claim 6 of the instant application, claim 11 of U.S. Patent No. 9,929,843 recites every limitation.
Re claim 7 of the instant application, claim 12 of U.S. Patent No. 9,929,843 recites every limitation.
Re claim 9 of the instant application, claim 1 of U.S. Patent No. 9,929,843 recites every limitation.
Re claim 11 of the instant application, claim 2 of U.S. Patent No. 9,929,843 recites every limitation.
Re claim 12 of the instant application, claim 3 of U.S. Patent No. 9,929,843 recites every limitation.

Re claim 14 of the instant application, claim 5 of U.S. Patent No. 9,929,843 recites every limitation.
Re claim 15 of the instant application, claim 6 of U.S. Patent No. 9,929,843 recites every limitation.
7.	Claims 1, 3-7, 9, 11-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,768,927. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Re claim 1 of the instant application, claim 7 of U.S. Patent No. 9,768,927 recites every limitation.
Re claim 3 of the instant application, claim 8 of U.S. Patent No. 9,768,927 recites every limitation.
Re claim 4 of the instant application, claim 9 of U.S. Patent No. 9,768,927 recites every limitation.
Re claim 5 of the instant application, claim 10 of U.S. Patent No. 9,768,927 recites every limitation.
Re claim 6 of the instant application, claim 11 of U.S. Patent No. 9,768,927 recites every limitation.
Re claim 7 of the instant application, claim 12 of U.S. Patent No. 9,768,927 recites every limitation.

Re claim 11 of the instant application, claim 2 of U.S. Patent No. 9,768,927 recites every limitation.
Re claim 12 of the instant application, claim 3 of U.S. Patent No. 9,768,927 recites every limitation.
Re claim 13 of the instant application, claim 4 of U.S. Patent No. 9,768,927 recites every limitation.
Re claim 14 of the instant application, claim 5 of U.S. Patent No. 9,768,927 recites every limitation.
Re claim 15 of the instant application, claim 6 of U.S. Patent No. 9,768,927 recites every limitation.
8.	Claims 1, 3-7, 9, 11-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,331,753. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Re claim 1 of the instant application, claim 7 of U.S. Patent No. 9,331,753 recites every limitation.
Re claim 3 of the instant application, claim 8 of U.S. Patent No. 9,331,753 recites every limitation.
Re claim 4 of the instant application, claim 9 of U.S. Patent No. 9,331,753 recites every limitation.

Re claim 6 of the instant application, claim 11 of U.S. Patent No. 9,331,753 recites every limitation.
Re claim 7 of the instant application, claim 12 of U.S. Patent No. 9,331,753 recites every limitation.
Re claim 9 of the instant application, claim 1 of U.S. Patent No. 9,331,753 recites every limitation.
Re claim 11 of the instant application, claim 2 of U.S. Patent No. 9,331,753 recites every limitation.
Re claim 12 of the instant application, claim 3 of U.S. Patent No. 9,331,753 recites every limitation.
Re claim 13 of the instant application, claim 4 of U.S. Patent No. 9,331,753 recites every limitation.
Re claim 14 of the instant application, claim 5 of U.S. Patent No. 9,331,753 recites every limitation.
Re claim 15 of the instant application, claim 6 of U.S. Patent No. 9,331,753 recites every limitation.
9.	Claims 1, 3-7, 9, 11-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,031,029. Although the claims at issue are not identical, they are not patentably distinct from each other because 

Re claim 3 of the instant application, claim 8 of U.S. Patent No. 9,031,029 recites every limitation.
Re claim 4 of the instant application, claim 9 of U.S. Patent No. 9,031,029 recites every limitation.
Re claim 5 of the instant application, claim 10 of U.S. Patent No. 9,031,029 recites every limitation.
Re claim 6 of the instant application, claim 11 of U.S. Patent No. 9,031,029 recites every limitation.
Re claim 7 of the instant application, claim 12 of U.S. Patent No. 9,031,029 recites every limitation.
Re claim 9 of the instant application, claim 1 of U.S. Patent No. 9,031,029 recites every limitation.
Re claim 11 of the instant application, claim 2 of U.S. Patent No. 9,031,029 recites every limitation.
Re claim 12 of the instant application, claim 3 of U.S. Patent No. 9,031,029 recites every limitation.
Re claim 13 of the instant application, claim 4 of U.S. Patent No. 9,031,029 recites every limitation.
Re claim 14 of the instant application, claim 5 of U.S. Patent No. 9,031,029 recites every limitation.
.
Claim Rejections - 35 USC § 101
10.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


11.	Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because 
Claim 1 recites an integrated circuit to control a process. The claimed integrated circuit is considered as a machine/apparatus and the claimed machine (integrated circuit) does not include any structural component/parts/hardware. It is provided in MPEP 2106 that a patent eligible machine consists of parts, or of certain devices and combination of devices. The claimed machine (integrated circuit) does not fall into patent eligible machine category because the claimed machine (integrated circuit) does not consist of parts, or of certain devices and combination of devices. As the claimed integrated circuit does not recite any structural component/hardware, it does not satisfy the definition of a patent eligible machine and thereby, does not fall into any of the four statutory categories.
Claims 3-8 depend upon claim 1 and thereby, are rejected for the reasons discussed above with respect to claim 1.

Claim Rejections - 35 USC § 112
12.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


13.	Claims 6, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
		Claim 6 recites, “generating the reference signal by multiplying an orthogonal sequence”. Claim recites to multiply an orthogonal sequence but does not specify with what value/parameter the orthogonal sequence has been multiplied to generate the reference signal. In multiplication, there must have at least two elements/values to be multiplied and the claim recites only one value/element (an orthogonal sequence). As the specific value/parameter is not defined to be multiplied with the orthogonal sequence, every value can be considered as the other element to be multiplied with the orthogonal sequence to generate the reference signal. Therefore, the scope of the claim is too broad/open ended (indefinite) by encompassing every value/parameter to multiply the orthogonal sequence to generate the reference signal.
		Claim 14 recites limitation similar to claim 6 above and thereby, is rejected for the reasons discussed above with respect to claim 6.    


Claim Rejections - 35 USC § 103
14.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

15.	Claims 1-5, 7-13, 15, 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Inoue et al (US 20080318608 A1, hereinafter referred to as Inoue) in view of Huawei (R1-091267, Considerations on the Uplink Reference Signal for CoMP, hereinafter referred to as Huawei).
		Re claim 1, Inoue teaches an integrated circuit (control section 204, Fig. 17) to control a process (generation and transmission of reference signal) performed by a terminal (UE 20, Fig. 17-18) (Fig. 15, Fig. 17-18, Abstract), the process comprising:
	(i) generating a reference signal (PUSCH DMRS, PUCCH DMRS, Sounding RS, Fig. 18) using a sequence  having a sequence number (CAZAC sequence for PUSCH DMRS, PUCCH DMRS, Sounding RS), the sequence number being determined from both an identity other than a cell identity of a cell (sequence notification number) and a parameter specific to the terminal (cyclic shift information) (Fig. 15, Fig. 17-18, Par 0067-0068, Par 0070-0072, Par 0108-0110, Par 0112-0113, Par 0156-0160, , Par 0175-0178, Par 0180-0181, Par 0183-0188), or determined from both the identity and a transmission bandwidth of the reference signal; and

Inoue does not explicitly disclose that the terminal communicates with a plurality of cells, each of which has a cell identity, in a coordinated manner that allows the plurality of cells to receive a signal from the terminal.
Huawei teaches that the terminal (UE 1) communicates with a plurality of cells (Cell B, Cell C), each of which has a cell identity (Cell B, Cell C), in a coordinated manner that allows the plurality of cells to receive a signal from the terminal (UE 1) (Fig. 1, Pg. 1, Section 2 - Requirement on the UL Demodulation RS in UL CoMP).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Inoue by including the step that the terminal communicates with a plurality of cells, each of which has a cell identity, in a coordinated manner that allows the plurality of cells to receive a signal from the terminal, as taught by Huawei for the purpose of providing reliable uplink transmission, as taught by Huawei (Pg. 1, Section 1-Introduction).
Claim 9 recites an integrated circuit performing the steps recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
Re claims 2, 10, Inoue teaches that circuitry which, in operation, controls the process (control section 204); at least one input coupled to the circuitry, wherein the at least one input, in operation, inputs data (BCH extraction section 203, PDCCH extraction section 202, Table memory 218, Fig. 17); and at least one output coupled to the circuity, wherein the at least one output, in operation, outputs data (output to radio communication section 201, PUSCH Gen. section, PUCCH Gen. section, Fig. 17) (Fig. 17, Par 0174-0182).

Re claims 4, 12, Inoue teaches that the sequence number is determined from the identity other than a cell identity of a cell that transmits data to the terminal (sequence notification number is not a cell identity) (Fig. 7, Fig. 15, Par 0112-0113, Par 0133, Par 0148-0149, Par 0181-0185).
Re claims 5, 13, Inoue teaches that the sequence number is determined from the identity other than cell identities of a plurality of cells (sequence notification number is not a cell identity) (Fig. 7, Fig. 15, Par 0112-0113, Par 0133, Par 0148-0149, Par 0181-0185).
Inoue does not explicitly disclose that the plurality of cells communicating with the terminal in a coordinated manner that allows the plurality of cells to receive a transmission signal from the terminal.
Huawei teaches that the plurality of cells communicating with the terminal in a coordinated manner that allows the plurality of cells to receive a transmission signal from the terminal (Fig. 1, Pg. 1, Section 2 - Requirement on the UL Demodulation RS in UL CoMP).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Inoue by including the step that the plurality of cells communicating with the terminal in a coordinated manner that allows the plurality of cells to receive a transmission signal from the terminal, as taught by Huawei 
Re claims 7, 15, Inoue teaches that the sequence number is determined from one of the identity and the cell identity (sequence notification number) depending on a type of transmission (Uplink transmission) (Fig. 15, Fig. 17-18, Par 0067-0068, Par 0070-0072, Par 0108-0110, Par 0112-0113, Par 0156-0160, , Par 0175-0178, Par 0180-0181, Par 0183-0188).
Re claims 8, 16, Inoue teaches that the at least one output (radio communication section 201, PUSCH Gen. section, PUCCH Gen. section, Fig. 17) and the at least one input (BCH extraction section 203, PDCCH extraction section 202, Table memory 218, Fig. 17), in operation, are coupled to an antenna (antenna of the UE 20, Fig. 17) (Fig. 17, Par 0174-0182).
16.	Claims 6, 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Inoue and Huawei as applied to claims 1 and 9 above and further in view of Higuchi (WO2008114724 (corresponding US PG-PUB 20100067464), hereinafter referred to as Higuchi).
		Re claims 6, 14, Inoue does not explicitly disclose to generate the reference signal by multiplying an orthogonal sequence.
		Higuchi teaches to generate the reference signal by multiplying an orthogonal sequence (Pg. 3, Line 19-28, Pg. 13, Line 11-14 of WO2008114724 (Par 0006-0007, Par 0143 of US PG-PUB 20100067464)).
		It would have been obvious to one of ordinary skill in the art at the time of invention to modify Inoue by including the step to generate the reference signal 

Conclusion
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/HARUN CHOWDHURY/	Examiner, Art Unit 2473